EXHIBIT 10.11
Execution Copy
EMPLOYMENT AGREEMENT
by and between
Crusader Energy Group Inc.
and
David D. Le Norman

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
effective as of the closing of the transaction contemplated by the Contribution
Agreement (as defined below) (the “Effective Date”), by and between Crusader
Energy Group Inc. (f/k/a Westside Energy Corporation), a Nevada corporation (the
“Company”), and David D. Le Norman (the “Employee”).
RECITALS:
     A. The Employee possesses valuable skills and knowledge in the field of
business of the Company and desires to be employed by the Company on the terms
and conditions set forth in this Agreement.
     B. The Company desires to employ the Employee on the terms and conditions
set forth in this Agreement.
AGREEMENTS:
     In consideration of the premises and of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
     1. Certain Definitions. As used in this Agreement, the following terms have
the meanings set forth below:
          (a) “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with the Person in question. As used in this definition of “Affiliate,”
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of Voting Securities, by contract, or otherwise.
          (b) “Beneficial Owner” or “Beneficial Ownership” or “Beneficially
Owns” shall have the meaning ascribed to such terms in, or be interpreted in a
manner consistent with, Rule 13d-3 under the Exchange Act and any successor to
such rule.
          (c) “Board” means the Board of Directors of the Company and any
committee thereof.
          (d) “Cause” means Employee’s
               (i) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, bad faith or dishonesty against the
Company;
               (ii) material breach of this Agreement which is not remedied
within 30 days after receipt of written notice from the Company specifically
identifying the manner in which the Company believes that Employee has
materially breached this Agreement;

 



--------------------------------------------------------------------------------



 



               (iii) conviction, plea of no contest or nolo contendere, deferred
adjudication or unadjudicated probation for any felony or any crime involving
moral turpitude; or
               (iv) violation of the Company’s substance abuse policy.
          (e) “Change in Control” means the occurrence of any of the following
events:
               (i) Subject to the last paragraph of this definition, the
acquisition by any Person or Group of Beneficial Ownership of forty percent
(40%) or more of either (x) the then outstanding shares of Common Stock (the
“Outstanding Company Stock”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors or similar governing body (the “Outstanding Company Voting
Securities” and, together with the Outstanding Company Stock, the “Company
Securities”); or
               (ii) Members of the Incumbent Board cease to constitute at least
a majority of the members of the Board; or
               (iii) Consummation of a reorganization, merger, consolidation,
sale or other disposition of all or substantially all of the assets of the
Company or an acquisition of assets of another company (a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the Persons who were the Beneficial Owners of
Company Securities immediately prior to such Business Combination Beneficially
Own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then outstanding shares of common stock or common equity interests and the
combined voting power of the then outstanding Voting Securities, as the case may
be, of the entity resulting from such Business Combination (including without
limitation an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Company Securities,
(B) no Person or Group (excluding any employee benefit plan (or related trust)
of the Company or the entity resulting from such Business Combination)
Beneficially Owns, directly or indirectly, forty percent (40%) or more of,
respectively, the then outstanding shares of common stock or common equity
interests of the entity resulting from such Business Combination or the combined
voting power of the then outstanding Voting Securities of such entity except to
the extent that such ownership results solely from ownership of the Company that
existed prior to the Business Combination, and (C) at least a majority of the
members of the board of directors or similar governing body of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or
               (iv) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
Notwithstanding the foregoing clause (i) of this definition: (x) the following
acquisitions (whether the acquiring Person or Group acquires Beneficial
Ownership of forty percent (40%) or

2



--------------------------------------------------------------------------------



 



more of the Outstanding Company Stock or Outstanding Company Voting Securities
or any such acquisition results in any other Person or Group (other than the
acquiring Person or Group) Beneficially Owning forty percent (40%) or more of
the Outstanding Company Stock or Outstanding Company Voting Securities) shall
not constitute a Change in Control unless, following such acquisition, any
Person or Group (other than the acquiring Person or Group effecting the
acquisition pursuant to the following clauses (A) through (D)) who becomes the
Beneficial Owner of forty percent (40%) or more of the Outstanding Company Stock
or Outstanding Company Voting Securities as a result of one or more of such
acquisitions shall thereafter acquire any additional shares of Company
Securities and, following such acquisition, Beneficially Owns forty percent
(40%) or more of either the Outstanding Company Stock or Outstanding Company
Voting Securities, in which case such acquisition shall constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company
or (D) any acquisition by any entity pursuant to a transaction which complies
with clauses (A), (B) and (C) of the foregoing clause (iii) of this definition;
and (y) the acquisition of Beneficial Ownership of shares of Common Stock by the
Crusader Parent Entities pursuant to the Contribution Agreement, the
corresponding acquisition of Beneficial Ownership of shares of Common Stock by
any other Person or Group deemed to Beneficially Own the Common Stock so
acquired by the Crusader Parent Entities (any such Person and/or Group,
collectively with the Crusader Parent Entities and the Crusader Distributees,
the “Crusader Group”) and the acquisition of Beneficial Ownership of shares of
Common Stock as a result of the distribution by a Crusader Parent Entity to
Crusader Distributees of shares of Common Stock acquired pursuant to the
Contribution Agreement or directly from the Company prior to the date of the
Contribution Agreement shall not constitute a Change of Control, provided that
if, (1) for so long as the shares of Common Stock Beneficially Owned by any
member of the Crusader Group equals or exceeds forty percent (40%) of the
Outstanding Company Stock or the Outstanding Company Voting Securities, such
member of the Crusader Group shall obtain Beneficial Ownership of shares of
Common Stock (other than as a result of any acquisition described in the
foregoing clauses (A) through (D) of this paragraph or pursuant to an award
issued under any equity based compensation plan of the Company, including
without limitation the LTIP) representing one percent (1%) or more of the
Outstanding Company Stock or Outstanding Company Voting Securities or (2) at any
time after such member of the Crusader Group shall cease to Beneficially Own
forty percent (40%) or more of the Outstanding Company Stock and Outstanding
Company Voting Securities, such member of the Crusader Group shall obtain
Beneficial Ownership of shares of Common Stock (other than as a result of any
acquisition described in the foregoing clauses (A) through (D) of this paragraph
or pursuant to an award issued under any equity based compensation plan of the
Company, including without limitation the LTIP) representing forty percent (40%)
or more of either the Outstanding Company Stock or Outstanding Company Voting
Securities, then in the case of either (1) or (2) a Change of Control shall be
deemed to occur.
          (f) “Common Stock” means the Company’s common stock, par value $.01
per share, and such other securities as may be substituted (or resubstituted)
for such Common Stock.
          (g) “Compensation Committee” means the Compensation Committee of the
Board.

3



--------------------------------------------------------------------------------



 



          (h) “Contribution Agreement” means the Contribution Agreement among
the Company and Crusader Management Corporation, David D. Le Norman, Knight
Energy Management Holding Company, LLC, Knight Energy Group II Holding Company,
LLC, Knight Energy Group I Holding Co., LLC, Crusader Energy Group Holding Co.,
LLC, Hawk Energy Fund I Holding Company, LLC, RCH Energy Opportunity Fund I,
L.P., Knight Energy Group, LLC, Knight Energy Group II, LLC, Knight Energy
Management, LLC, Hawk Energy Fund I, LLC, RCH Upland Acquisition, LLC and
Crusader Energy Group, LLC dated as of December 31, 2007.
          (i) “Crusader Distributees” means holders of equity interests in any
Crusader Parent Entity who receives a distribution from such Crusader Parent
Entity of shares of Common Stock acquired pursuant to the Contribution Agreement
or directly from the Company prior to the date of the Contribution Agreement.
          (j) “Crusader Parent Entities” has the meaning set forth in the
Contribution Agreement.
          (k) “Disability” means Employee’s inability to perform, with or
without reasonable accommodations, the essential functions of Employee’s
position hereunder for a period of 180 consecutive days due to mental or
physical incapacity, as determined by mutual agreement of a physician selected
by the Company or its insurers and a physician selected by Employee; provided,
however, that if the opinion of the Company’s physician and Employee’s physician
conflict, the Company’s physician and Employee’s physician shall together agree
upon a third physician, whose opinion shall be binding. The foregoing definition
of “Disability” is not intended to and shall not affect the definition of
“disability” or any similar term in any insurance policy the Company or any of
its Subsidiaries may provide. Notwithstanding the foregoing definition of
Disability, the Employee will not be considered to have a Disability under any
provision of this Agreement that would trigger the payment of deferred
compensation within the meaning of Section 409A of the Code unless the
Employee’s Disability also meets the Section 409A definition of Disability.
          (l) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
          (m) “Good Reason” means, subject to the terms and provisions of this
Agreement, the occurrence of one or more of the following events :
               (i) any removal of Employee from the offices of President and
Chief Executive Officer of the Company except, in any such case, in connection
with the termination of Employee’s employment hereunder by the Company for
Disability or for Cause or by the Employee other than for Good Reason;
               (ii) any termination or material reduction of a material benefit
under any Investment Plan or Welfare Plan in which Employee participates unless
(A) there is substituted a comparable benefit that is economically substantially
equivalent to the terminated or reduced benefit prior to such termination or
reduction or (B) benefits under such Investment

4



--------------------------------------------------------------------------------



 



Plan or Welfare Plan are terminated or reduced with respect to all employees
previously granted benefits thereunder;
               (iii) any reduction in Employee’s Annual Base Salary;
               (iv) any failure by the Company to comply with any of the
provisions of Section 3(b);
               (v) the relocation or transfer of Employee’s principal office to
a location more than 20 miles from Employee’s work address as of the Effective
Date in the city of Oklahoma City, Oklahoma without Employee’s consent;
               (vi) without limiting the generality of the foregoing, any
material breach by the Company of this Agreement other than an isolated,
insubstantial, and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Employee; or
               (vii) a Change in Control,
          (n) “Group” shall have the meaning ascribed to such term in section
13(d)(3) or 14(d)(2) of the Exchange Act.
          (o) “Incumbent Board” shall mean individuals who, as of the Effective
Date, constitute the Board and any other individual who becomes a director of
the Company after that date and whose election or appointment by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board.
          (p) “LTIP” means the 2008 Long-Term Incentive Plan of the Company.
          (q) “Person” means any individual, partnership, limited liability
partnership, joint venture, corporation, limited liability company, trust,
association, or other entity or organization.
          (r) “Pro Rata Bonus” means the amount equal to the product of (i) the
amount of the Annual Bonus (as defined in Section 3(b)(ii)), if any, to which
Employee would have been entitled for the calendar year in which Employee’s Date
of Termination occurs if Employee’s employment were not terminated during such
calendar year, multiplied by (ii) a fraction, the numerator of which is the
number of days that have elapsed since the beginning of such calendar year
through (but not including) Employee’s Date of Termination, and the denominator
of which is the total number of days in such calendar year. The amount, if any,
of the Annual Bonus to which Employee would have been entitled for the calendar
year in which the Date of Termination occurs shall be determined by the
Compensation Committee in its sole reasonable discretion; provided, however,
that for purposes of determining the amount of the Pro Rata Bonus in connection
with a termination of Employee’s employment upon a Change of Control, Employee
shall be deemed to have been entitled to an Annual Bonus of not less than the
amount of the last Annual Bonus awarded to Employee prior to such Change in
Control, and provided further however that any determination by the Compensation
Committee as to satisfaction of a

5



--------------------------------------------------------------------------------



 



performance standard shall be made in the same manner as such determination is
made for the other executive officers of the Company.
          (s) “Subsidiary” means, with respect to any Person, any corporation or
other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by that Person.
          (t) “Voting Securities” means any securities that vote generally in
the election of directors, in the admission of general partners, or in the
selection of any other similar governing body.
          (u) “Without Cause” means a termination by the Company of Employee’s
employment during the Term at the Company’s sole discretion for any reason other
than a termination based upon Cause, death or Disability; provided that,
“without Cause” does not include termination of this Agreement and Employee’ s
employment pursuant to Section 2.
     2. Term of Employment; Non-Renewal of Term. Subject to the terms and
provisions of this Agreement, the Company hereby agrees to employ Employee, and
Employee hereby agrees to be employed by the Company, for the period (the
“Term”) commencing on the Effective Date and, unless Employee’s employment
hereunder is sooner terminated in accordance with the terms hereof, expiring at
5:00 p.m., Oklahoma City, Oklahoma time, on December 31, 2011; provided,
however, that on January 1, 2009, and on each January 1 occurring thereafter,
the Term shall automatically (without any action by either party) be extended
for one additional calendar year unless, at least 30 days prior to each such
January 1, the Company or Employee shall have given written notice (a
“Non-Renewal Notice”) that it or Employee, as applicable, does not wish to
extend this Agreement (a “Non-Renewal”). Either party may elect not to renew
this Agreement. The term “Term,” as utilized in this Agreement, shall refer to
the Term as so automatically extended. The Term shall expire as a result of any
Non-Renewal at 5:00 p.m., Oklahoma City, Oklahoma time, on the last day of the
Term during which a Non-Renewal Notice is given, and Employee’s employment shall
terminate at that time.
     3. Terms of Employment.
          (a) Position and Duties.
               (i) During the Term, Employee shall serve as President and Chief
Executive Officer of the Company. In so doing, Employee shall have such powers
and duties (including holding officer positions with one or more Subsidiaries of
the Company) as may be assigned from time to time by the Board, so long as such
powers and duties are reasonable and customary for president and chief executive
officers of an enterprise comparable to the Company. Employee shall report to
the Board, and shall also be a Board member.
               (ii) During the Term, Employee shall devote his full time, skill,
and attention during normal business hours to the business and affairs of the
Company and use his reasonable efforts to discharge faithfully and efficiently
the duties and responsibilities delegated and assigned to Employee herein or
pursuant hereto; provided, however, that Employee may (i) serve on corporate,
civic, or charitable boards or committees, (ii) deliver lectures or fulfill
speaking engagements, and (iii) manage Employee’s personal investments, so long
as such

6



--------------------------------------------------------------------------------



 



activities, either individually or in the aggregate, do not significantly
interfere with the performance and fulfillment of Employee’s duties and
responsibilities as an employee of the Company in accordance with this
Agreement, and comply with the following. In the case of the activities
described in clause (i) of the proviso in the immediately preceding sentence,
Employee shall notify the Board of any of the positions described in such
clause. In the case of the activities described in clause (iii) of the proviso
in the immediately preceding sentence, Employee shall comply with the Company’s
conflicts policy in effect from time to time and shall inform the Board of any
conflicts of interest (whether actual or apparent) with the business of the
Company and its Subsidiaries, including any event reasonably likely to raise the
appearance of a conflict.
          (b) Compensation.
               (i) Annual Base Salary. During the Term, Employee shall receive
an annual base salary (“Annual Base Salary”), which shall be paid bi-weekly in
accordance with the customary payroll practices for executive officers of the
Company, in the initial amount of $360,000 per year. At least annually (by no
later than January 31 of each year) during the Term, the Compensation Committee
shall review the Annual Base Salary of Employee and may increase (but not
decrease) the Annual Base Salary by such amount as the Compensation Committee
shall deem appropriate. The term “Annual Base Salary” as used in this Agreement
shall refer to the Annual Base Salary as it may be so increased.
               (ii) Annual Bonus. During the Term, Employee shall be eligible to
receive, in addition to the Annual Base Salary, an annual bonus (each, an
“Annual Bonus”), subject to achieving the performance goals established by the
Compensation Committee as described below. Annually (by no later than March 15
of each calendar year during the Term), the Compensation Committee shall
determine the amount (or amount range) of the Annual Bonus that Employee shall
be eligible to receive for the calendar year and the performance goals that must
be achieved for Employee to become entitled to receive the Annual Bonus for such
calendar year. For each calendar year (or partial calendar year) during the
Term, the Compensation Committee shall determine in its reasonable discretion
whether the performance goals established for Employee for such calendar year
have been achieved, such determination to be made no later than 10 business days
after the date on which the Company has available to it the information
reasonably required to make the determination. Any Annual Bonus that Employee is
entitled to receive shall be paid to Employee within 10 business days after the
determination of the Compensation Committee that the Employee is entitled to it.
               (iii) Option. The Employee shall be entitled to exercise the
option to purchase shares of common stock, par value $0.01 per share of the
Company issued to Employee pursuant to Section 6(i) of the Company’s 2008 Long
Term Incentive Plan (the “Option”). The Option may be exercised only in the time
and manner described in the Option.
               (iv) Incentive, Savings, Stock Option and Retirement Plans.
During the Term, Employee shall be entitled to participate in all incentive,
savings, stock option, equity-based, profit sharing and retirement plans,
practices, policies and programs applicable generally to other executive
officers of the Company (“Investment Plans”), subject to all of the terms and
conditions of such Investment Plans.

7



--------------------------------------------------------------------------------



 



               (v) Welfare Benefit Plans. During the Term, Employee and
Employee’s family shall be eligible for participation in and shall receive all
benefits under the welfare benefit plans, practices, policies and programs
(“Welfare Plans”) provided by the Company (including, without limitation,
medical, prescription, dental, short-term and long-term disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other
executives of the Company, subject to all of the terms and conditions of such
Welfare Plans.
               (vi) Perquisites. During the Term, (A) the Company shall provide
a new Yukon automobile or a comparable automobile to Employee for his business
and personal use and shall pay all costs related to the operation of such
automobile, including maintenance, repair, gasoline, insurance and taxes,
(B) the Company shall bear all the fees and costs related to Employee’s country
club membership at Gaillardia Country Club in Oklahoma City and at any
alternative country club selected by Employee so long as the costs are
comparable and (C) the Employee shall be entitled to receive (in addition to the
benefits described above) such other perquisites and fringe benefits
appertaining to Employee’s position in accordance with any policies, practices,
and procedures established by the Board.
               (vii) Expenses. During the Term, Employee shall be entitled to
receive prompt reimbursement for all reasonable business-related expenses
incurred by Employee in the performance of Employee’s duties in accordance with
the Company’s policies, practices and procedures.
               (viii) Vacation and Holidays. During the Term, Employee shall be
entitled to not less than four weeks of annual paid vacation in accordance with
the plans, policies, programs and practices of the Company for its executive
officers. In addition, Employee shall be entitled to sick leave and paid
holidays, in accordance with the plans, policies, programs and practices of the
Company for its executive officers.
               (ix) Pro-ration. Any payments or benefits payable to Employee
hereunder in respect of any calendar year during which Employee is employed by
the Company for less than the entire year, unless otherwise provided in the
applicable plan or arrangement, shall be pro-rated in accordance with the number
of days in such calendar year during which Employee is so employed.
     4. Termination of Employment.
          (a) Death. Employee’s employment hereunder shall terminate
automatically upon Employee’s death during the Term.
          (b) Disability. If the Disability of Employee has occurred during the
Term, the Company may give to Employee a written Notice of Termination (as
defined in Section 6(a)) in accordance with Section 6(a) of its intention to
terminate Employee’s employment hereunder. In such event, Employee’ s employment
shall terminate effective on the 30th day after receipt of such notice by
Employee (the “Disability Effective Date”) provided that, within 30 days after
receipt of the Notice of Termination, Employee shall not have returned to
perform, with or without reasonable accommodations, the essential functions of
Employee’s position on a full-

8



--------------------------------------------------------------------------------



 



time basis. During any period of Employee’s Disability, the Company may assign
Employee’s duties to any other Employee of the Company or may engage or hire a
third party to perform such duties and any such action shall not be deemed “Good
Reason” for Employee to terminate this Agreement pursuant to Section 4(d)(i) so
long as Employee continues to receive the compensation and benefits under
Section 3 during such period.
          (c) Termination by Company. Subject to Section 6(d), the Company may
terminate Employee’s employment at any time during the Term for Cause or without
Cause.
          (d) Resignation by Employee. At Employee’s option, Employee may
terminate Employee’s employment hereunder (i) subject to Section 6(c), for Good
Reason or (ii) without Good Reason.
     5. Compensation Upon Termination of Employment. Employee shall be entitled
to the following compensation from the Company upon the termination of
Employee’s employment during the Term. The compensation provided for in this
Section 5 shall be in lieu of any other severance pay to which Employee might
otherwise be entitled (whether contractual or under a severance plan, the WARN
Act, any other applicable law, or otherwise) and shall be conditioned on the
execution and delivery of a Release (as defined in Section 6(f)) signed by
Employee or Employee’s legal representative pursuant to Section 6(f). The timing
of payments pursuant to this Section 5 shall also be subject to the requirements
of Section 6(g) and Section 409A of the Code:
          (a) Death or Disability. If Employee’s employment is terminated by
reason of Employee’s death or Disability, the Company shall pay to Employee or
Employee’s legal representatives:
               (i) within 30 days after the Employee’s Date of Termination as
defined in Section 6(b), a lump sum in cash equal to the sum of Employee’s
Annual Base Salary through the Date of Termination to the extent not previously
paid and any compensation previously deferred by Employee (together with any
accrued interest or earnings thereon) (the “Accrued Obligations”);
               (ii) the amount of any Annual Bonus to which Employee was
entitled for the calendar year ending prior to the Date of Termination to the
extent not previously paid and the amount of any Pro Rata Bonus, each of which
amounts shall be paid no later than the later of 30 days after the Date of
Termination or 10 business days after the date on which the Company has
available to it the information reasonably required to determine the amount to
be paid;
               (iii) any amounts arising from Employee’s participation in, or
benefits under, any Investment Plan (the “Accrued Investments”), which amounts
shall be paid in accordance with the terms and conditions of such Investment
Plan; and
               (iv) any amounts to which Employee or Employee’s spouse,
beneficiaries or estate are entitled from Employee’s participation in, or
benefits under, any Welfare Plan (“Accrued Welfare Benefits”), which amounts
shall be paid in accordance with the terms and conditions of such Welfare Plan.

9



--------------------------------------------------------------------------------



 



     Except as described in this Section 5(a), in the event of Employee’s
termination by reason of Employee’s death or Disability, Employee and Employee’s
legal representatives, as applicable, shall forfeit all rights to any other
compensation.
          (b) For Cause; Resignation by Employee Without Good Reason;
Non-Renewal Election by Employee. If the Company shall terminate Employee’s
employment for Cause, or if Employee resigns without Good Reason, or if
Employee’s employment is terminated due to a Non-Renewal election by Employee,
the Company shall have no further obligations to Employee other than the
obligation for payment of:
               (i) the Accrued Obligations, which shall be payable within
30 days after the Employee’s Date of Termination;
               (ii) the amount of any Annual Bonus to which Employee was
entitled for the calendar year ending prior to the Date of Termination to the
extent not previously paid, which amount shall be paid no later than the later
of 30 days after the Date of Termination;
               (iii) the Accrued Investments, which amounts shall be paid in
accordance with the terms and conditions of the Investment Plans; and
               (iv) the Accrued Welfare Benefits, which amounts shall be paid in
accordance with the terms and conditions of the Welfare Plans.
     Except as described in this Section 5(b), in the event of Employee’s
termination by the Company for Cause or by Employee without Good Reason or due
to a Non-Renewal election by Employee, Employee shall forfeit all rights to any
other compensation.
          (c) Without Cause; Resignation by Employee for Good Reason:
Non-Renewal Election by the Company. If the Company terminates Employee’s
employment without Cause (other than by reason of Employee’s death or Disability
or a Non-Renewal by Employee) or Employee resigns for Good Reason or Employee’s
employment is terminated due to a Non- Renewal election by the Company, then the
Company shall pay or provide Employee:
               (i) within 30 days after the Employee’s Date of Termination, a
lump sum in cash equal to the aggregate of the Accrued Obligations;
               (ii) the amount of any Annual Bonus to which Employee was
entitled for the calendar year ending prior to the Date of Termination to the
extent not previously paid and any Pro Rata Bonus, each of which amounts shall
be paid no later than the later of 30 days after the Date of Termination or 10
business days after the date on which the Company has available to it the
information reasonably required to determine the amount to be paid;
               (iii) the Accrued Investments, which amounts shall be paid in
accordance with the terms and conditions of the Investment Plans;
               (iv) the Accrued Welfare Benefits, which amounts shall be paid in
accordance with the terms and conditions of the Welfare Plans;

10



--------------------------------------------------------------------------------



 



               (v) a lump-sum payment within 30 days of the Date of Termination
equal to the greater of (A) the undiscounted amount of Annual Base Salary the
Employee would have received for the rest of the Term based upon the highest
Annual Base Salary to which Employee was entitled during the 24-month period
ending on the Date of Termination or (B) two years of the highest Annual Base
Salary to which Employee was entitled during the 24-month period ending on the
Date of Termination; and
               (vi) if Employee is entitled on the Date of Termination to
coverage under the medical, prescription, and dental portions of the Welfare
Plans, continuation at the Company’s sole cost and expense of such coverage for
Employee and Employee’s dependents for a period ending on the later to occur of
(A) the second anniversary of the Date of Termination or (B) the end of the full
Term. Notwithstanding any provision of the foregoing to the contrary, the
continued coverage provided pursuant to this Section 5(c)(vi) will count towards
the depletion of any continued health care coverage rights that Employee and
Employee’s dependents may have pursuant to COBRA, and Employee’s or Employee’s
dependents’ rights to continued health care coverage pursuant to this
Section 5(c)(vi) shall terminate at the time Employee or Employee’s dependents
become covered, as described in COBRA, under another group health plan that does
not limit coverage with respect to any preexisting conditions of Employee or
Employee’s dependents, and shall also terminate as of the date the Company
ceases to provide coverage to its senior executives generally under any such
Welfare Plan.
     The parties hereto acknowledge that in the event Employee’s employment is
terminated in connection with a Change in Control, the consideration payable to
Employee under Section 5(c)(v) hereof is related to the additional efforts and
services that will have been required of the Employee in connection with such
Change in Control transaction and to Employee’s obligations under Sections 7, 8
and 9 of this Agreement.
     Except as described in this Section 5(c), in the event of Employee’s
termination by the Company without Cause or by Employee for Good Reason or due
to a Non-Renewal election by the Company, Employee shall forfeit all rights to
any other compensation.
     6. Other Provisions Relating to Termination.
          (a) Notice of Termination. Any termination by the Company for Cause or
without Cause or by reason of Employee’s Disability, or by Employee’s
resignation for Good Reason or without Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with
Section 10(b). For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon and (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provision so indicated. The
failure by the Company or Employee to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Cause or Good Reason
shall not waive any right of the Company or Employee hereunder or preclude the
Company or Employee from asserting such fact or circumstance in enforcing the
Company’s or Employee’s rights hereunder.

11



--------------------------------------------------------------------------------



 



          (b) Date of Termination. “Date of Termination” means (i) if Employee’s
employment is terminated by reason of Employee’s death, the date of Employee’s
death; (ii) if Employee’s employment is terminated by reason of Employee’s
Disability, the Disability Effective Date (provided that Employee shall not have
returned to perform, with or without reasonable accommodation, the essential
functions of Employee’s position on a full-time basis during the 30-day period
provided for in Section 4(b)); (iii) if Employee’s employment is terminated by
the Company without Cause or by Employee for Good Reason or without Good Reason,
then, subject to Section 6(c), the date specified in the Notice of Termination
(which date shall be a date between the date that the Notice of Termination is
given and 30 days thereafter (inclusive)); (iv) if Employee’s employment is
terminated by the Company for Cause then, subject to Section 6(d), the date on
which the Notice of Termination is given; and (v) if Employee’s employment is
terminated due to a Non-Renewal election by Employee or the Company, the date on
which the Term expires.
          (c) Good Reason. Upon Employee’s learning of the occurrence of any
event described in the definition of Good Reason in Section 1(j), Employee may
terminate Employee’s employment hereunder for Good Reason within 60 days
thereafter by giving a Notice of Termination to the Company to that effect and
describing in reasonable detail the facts or circumstances giving rise to
Employee’s right to terminate Employee’s employment for Good Reason.
Notwithstanding the foregoing, the right of Employee to terminate Employee’s
employment for Good Reason under Section 4(d)(i) shall not limit the Company’s
right to terminate Employee’s employment for Cause under Section 4(c) if Cause
is determined to exist prior to the time Good Reason is determined to exist.
          (d) Cause. Upon the Company learning of the occurrence of any event
described in Section 1(c), the Company may terminate Employee’s employment
hereunder for Cause within 60 days thereafter by giving Employee a Notice of
Termination to that effect and describing in reasonable detail the facts or
circumstances giving rise to the Company’s right to terminate Employee’s
employment for Cause. Notwithstanding the foregoing, the right of the Company to
terminate Employee’s employment for Cause under Section 4(c) shall not limit
Employee’s right to resign for Good Reason under Section 4(d)(i) if Good Reason
is determined to exist prior to the time Cause is determined to exist.
          (e) Full Settlement; Mitigation. In no event shall Employee be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Employee under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not Employee obtains
other employment. The Company shall not be liable to Employee for any damages
for breach of this Agreement in addition to the amounts payable under Section 5
arising out of the termination of Employee’s employment prior to the end of the
Term. The Company shall be entitled to seek damages from Employee for any breach
of Section 8 by Employee.
          (f) Release and Other Agreements. Notwithstanding any other provision
in this Agreement to the contrary, in consideration for receiving the severance
benefits described in Sections 5(c)(v) and 5(c)(vi), Employee hereby agrees to
execute (and not revoke) a Release and Separation Agreement and a Waiver and
Release within 60 days of the Date of Termination in substantially the forms
attached hereto as Exhibit A (the “Release”). If Employee fails to

12



--------------------------------------------------------------------------------



 



properly execute and deliver the Release (or revokes the Release), Employee
agrees that Employee shall not be entitled to receive such severance benefits.
          (g) 409A Compliance. To the extent required by section 409A of the
Code, if on Employee’s Date of Termination he is a “specified employee” within
the meaning of section 409A of the Code, any amounts that are payable to
Employee by reason of his termination of employment pursuant to Section 5 and
that are not excluded from application of Section 409A of the Code by reason of
the “short term deferral” exception to Section 409A of the Code will be delayed
for a period of six months following the Date of Termination. Any payments that
would have been paid to Employee pursuant during such six-month period and that
are delayed pursuant to this Section 6(g) shall be paid to him in the form of a
lump sum payment at the end of the six-month period.
     7. Disclosure of, Access to and Entrustment of Confidential Information,
Business Opportunities and Business Goodwill. During the course of Employee’s
employment with the Company, the Company shall disclose to Employee, or place
Employee in a position to have access to or develop, Confidential Information
(as defined in Section 8(a)(i)), and/or shall entrust Employee with business
opportunities of the Company, and/or shall place Employee in a position to
develop business goodwill on behalf of the Company. There is a need and desire
on the part of the Company and Employee to specify the parties’ rights and
obligations with respect to the ownership and protection of such Confidential
Information, business opportunities and goodwill. Accordingly, as a material
inducement to the Company to enter into this Agreement, in consideration for the
compensation and other benefits payable hereunder to Employee, to protect the
Company’s Confidential Information that has been and will be in the future
disclosed or entrusted to Employee (the disclosure of which by Employee in
violation of this Agreement would adversely affect the business goodwill of the
Company), the business goodwill of the Company that has been and will in the
future be developed in Employee and the business opportunities that have been
and will in the future be disclosed or entrusted to Employee by the Company; and
for other good and valuable consideration, Employee agrees to comply with, and
be bound by, Section 8 and Section 9. As used in this Section 7 and in Section 8
and Section 9 “Company” shall include the Company and any of its Subsidiaries.
     8. Confidential Information; Ownership of Property.
          (a) Obligations to Maintain Confidentiality.
               (i) Employee acknowledges that the Company has trade, business
and financial secrets and other confidential and proprietary information
regarding the Company and its business, in whatever form, tangible or intangible
(collectively, the “Confidential Information”), and that, during the course of
Employee’s employment with the Company, Employee has received, shall receive or
be placed in a position to have access to or develop Confidential Information.
Employee further acknowledges and agrees that Employee’s use of Confidential
Information in the conduct of business on behalf of a competitor of the Company
would constitute unfair competition with the Company and would adversely affect
the business goodwill of the Company. Confidential Information includes sales
materials, technical information, processes and compilations of information,
records, specifications and information concerning customers, prospective
customers, customer and prospective customer lists, and

13



--------------------------------------------------------------------------------



 



information regarding methods of doing business, As defined herein, Confidential
Information shall not include information that is or was (i) obtained by
Employee from a source other than the Company or its Affiliates, which source is
not under a duty of non-disclosure in regard to such information or (ii) becomes
generally available to the public other than through disclosure by Employee in
violation of the provisions of this Agreement.
               (ii) Employee is aware of those policies implemented by the
Company to keep its Confidential Information secret, including those policies
limiting the disclosure of information on a need-to-know basis and requiring the
keeping of information in secure areas. Employee acknowledges that the
Confidential Information has been or will be developed or acquired by the
Company through the expenditure of substantial time, effort and money and
provides or will provide the Company with an advantage over competitors who do
not know or use such Confidential Information.
               (iii) During and following Employee’s employment by the Company,
Employee shall hold in confidence and not directly or indirectly disclose, use
(for Employee’s commercial advantage or otherwise), copy, make lists of, or make
available to others any Confidential Information except in Employee’s good faith
performance of Employee’s duties to the Company as an executive of the Company
or to the extent authorized in writing by the Board or required by law or
compelled by legal process. Employee agrees to use reasonable efforts to give
the Company notice of any and all attempts to compel disclosure of any
Confidential Information. Employee further agrees not to use any Confidential
Information for the benefit of any person or entity other than the Company.
               (iv) Employee agrees that all Confidential Information and other
files, documents, materials, records, notebooks, customer lists, business
proposals, contracts, agreements and other repositories containing information
concerning the Company or the business of the Company, in whatever form,
tangible or intangible (including all copies thereof), that Employee shall
prepare, or use, or be provided with as a result of Employee’s employment with
the Company, shall be and remain the sole property of the Company. Upon
termination of Employee’s employment hereunder, Employee agrees that all
Confidential Information and other files, documents, materials, records,
notebooks, customer lists, business proposals, contracts, agreements and other
repositories containing information concerning the Company or the business of
the Company (including all copies thereof) in Employee’s possession, custody or
control, whether prepared by Employee or others, shall remain with or be
returned to the Company promptly after the Date of Termination. The materials
required to be returned pursuant to this Section 8(a)(iv) shall not include
personal correspondence or other personal property of Employee that does not
relate to the Company or the business of the Company.
          (b) Ownership of Work Product. Employee acknowledges that all
discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, processes, programs, designs, analyses, drawings,
reports, patent applications, copyrightable work and all registrations or
applications related thereto, all other proprietary information and all similar
or related information (whether or not patentable) that relate to the Company’s
or its Affiliates’ actual or anticipated business, research and development, or
existing or future products or services and that are conceived, developed,
contributed to, made, or reduced to practice by Employee (either solely or
jointly with others) while employed by the Company

14



--------------------------------------------------------------------------------



 



(including any of the foregoing that constitutes any proprietary information or
records) (“Work Product”) belong to the Company or its Affiliates, as
applicable, and Employee hereby assigns, and agrees to assign, all of the above
Work Product to the Company or its Affiliates, as applicable.
     9. Non-Competition and Related Matters.
          (a) Employee agrees that, during the Term and for a period commencing
upon the termination of the Employee’s employment hereunder and ending upon the
first anniversary thereof, unless otherwise extended pursuant to the terms of
this Section 9, Employee will not, directly or indirectly, either as an
employee, employer, consultant, agent, principal, partner, shareholder,
corporate officer, director, or in any other individual or representative
capacity, engage or participate in any business or activity in North America
that is substantially similar to the business of the Company. Notwithstanding
the foregoing provisions of this Section 9(a), however, Employee shall have no
further obligations under this Section 9(a) in the event of a termination of
Employee’s employment by the Company without Cause or in the event of Employee’s
resignation for Good Reason or if the Employee’s employment is terminated as a
result of the Company’s Non-Renewal election.
          (b) Employee agrees that a breach or violation of this covenant not to
compete by Employee shall entitle the Company, as a matter of right, to an
injunction issued by any court of competent jurisdiction, restraining any
further or continued breach or violation of this covenant. Such right to an
injunction shall be cumulative and in addition to, and not in lieu of, any other
remedies to which the Company may show itself justly entitled. Further, during
any period in which Employee is in breach of this covenant not to compete, the
time period of this covenant shall be extended for an amount of time that
Employee is in breach hereof.
          (c) Employee agrees that during the Term and for a period commencing
upon the termination of the Employee’s employment for Cause or due to a
Non-Renewal election by the Employee or following the Employee’s resignation
without Good Reason and ending upon the first anniversary thereof, unless
otherwise extended pursuant to the terms of this Section 9, Employee will not
solicit, directly or indirectly, in the capacity of employee, consultant, or in
any other capacity whatsoever, one or more of the employees, directors, officer
or other persons who, at the time of solicitation, or in the 180-day period
prior thereto, are working full-time or part time for the Company and will not
endeavor, directly or indirectly in any manner whatsoever, to encourage any such
person to leave his or her job with the Company and will not endeavor, directly
or indirectly in any manner whatsoever, to incite or induce any client or
customer of the Company to terminate, in whole or in part, its business
relations with the Company except to the extent the solicitation is made through
a public advertisement in a newspaper, trade journal or similar public medium.
Notwithstanding the foregoing provisions of this Section 9(c), Employee shall
have no obligations under this Section 9(c) after the termination of his
employment unless under the circumstances of his termination he also has
obligations after the termination of his employment under Section 9(a).
          (d) The representations and covenants contained in this Section 9 on
the part of Employee will be construed as ancillary to and independent of any
other provision of this Agreement, and the existence of any claim or cause of
action of Employee against the Company

15



--------------------------------------------------------------------------------



 



or any officer, director, or shareholder of the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants of Employee contained in this Section 9. In
addition, the provisions of this Section 9 shall continue to be binding upon
Employee in accordance with their terms, notwithstanding the termination of
Employee’s employment hereunder for any reason.
          (e) If Employee violates any covenant contained in this Section 9 and
the Company brings legal action for injunctive or other relief, the Company
shall not, as a result of the time involved in obtaining the relief, be deprived
of the benefit of the full period of any such covenant. Accordingly, the
covenants of Employee contained in the Section 9 shall be deemed to have
durations as specified above, which periods shall commence upon the later of
(i) the termination of Employee’s employment hereunder and (ii) the date of
entry by a court of competent jurisdiction of a final judgment enforcing the
covenants of Employee in this Section 9.
          (f) The parties to this Agreement agree that the limitations contained
in this Section 9 with respect to time, geographical area, and scope of activity
are reasonable. However, if any court shall determine that the time,
geographical area, or scope of activity of any restriction contained in this
Section 9 is unenforceable, it is the intention of the parties that such
restrictive covenant set forth herein shall not thereby be terminated but shall
be deemed amended to the extent required to render it valid and enforceable.
          (g) Nothing contained in this Section 9 shall be construed to prohibit
Employee from investing in stock or other securities listed on a national
securities exchange or actively traded in the over-the-counter market of any
corporation or other entity engaged in a business or activity competitive with
the business of the Company, provided that Employee and the members of his
immediate family shall not, directly or indirectly, hold more than a total of
five percent of all such shares of stock or other securities issued and
outstanding, and provided further that Employee shall not perform any services
on behalf of, or in the operation of the affairs of, such corporation or other
entity.
          (h) The provisions restricting the Employee’s ability to compete or
solicit Company employees shall not apply if a Change in Control occurs after
the Effective Date of this Agreement.
     10. Successors; Binding Agreement.
          (a) This Agreement is personal to Employee and shall not be assignable
by Employee otherwise than by will or the by laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by Employee’s
personal and legal representatives, executors, administrators, heirs,
distributes, devisees and legatees.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
     11. Miscellaneous.
          (a) Construction. This Agreement shall be deemed drafted equally by
both the parties. Its language shall be construed as a whole and according to
its fair meaning. Any

16



--------------------------------------------------------------------------------



 



presumption or principle that the language is to be construed against any party
shall not apply. The headings in this Agreement are only for convenience and are
not intended to affect construction or interpretation. Any references to
paragraphs, subparagraphs, sections, subsections or clauses are to those parts
of this Agreement, unless the context clearly indicates to the contrary. Also,
unless the context clearly indicates to the contrary, (i) the plural includes
the singular and the singular includes the plural; (ii) “and” and “of’ are each
used both conjunctively and disjunctively; (iii) “any,” “all,” “each,” or
“every” means “any and all”, and “each and every”; (iv) “includes” and
“including” are each “without limitation”; (v) “herein,” “hereof” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and
(vi) all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.
          (b) Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

      If to Employee   If to the Company
David D. Le Norman
  Crusader Energy Group Inc.
 
   
 5333 Wisteria Dr.
  4747 Gaillardia Parkway
 
   
Oklahoma City, OK 73142-1818
  Oklahoma City, OK 73142

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (c) Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
          (d) Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.
          (e) No Waiver. Except as expressly set forth in this Agreement, no
waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at any time.

17



--------------------------------------------------------------------------------



 



          (f) Equitable and Other Relief. Employee acknowledges that money
damages would be both incalculable and an insufficient remedy for a breach of
Section 8 or Section 9 by Employee and that any such breach would cause the
Company irreparable harm. Accordingly, the Company, in addition to any other
remedies at law or in equity it may have, shall be entitled, without the
requirement of posting of bond or other security, to equitable relief, including
injunctive relief and specific performance, in connection with a breach of
Section 8 or Section 9 by Employee. If the Company files a pleading with a court
seeking immediate injunctive relief and this pleading is challenged by Employee
and injunctive relief sought is not awarded, the Company shall pay all of
Employee’s costs and attorneys’ fees. The parties consent to the exclusive
jurisdiction of competent state courts or federal courts in the State of Nevada
for all litigation which may be brought with respect to the terms of; and the
transactions and relationships contemplated by, this Agreement. The parties
further consent to the non-exclusive jurisdiction of any state court located
within a district which encompasses assets of a party against which a judgment
has been rendered for the enforcement of such judgment or award against the
assets of such party.
          (g) Entire Agreement. The provisions of this Agreement constitute the
entire and complete understanding and agreement between the parties with respect
to the subject matter hereof, and supersede all prior and contemporaneous oral
and written agreements, representations and understandings of the parties, which
are hereby terminated. Employee and the Company acknowledge and represent that
there are no other promises, terms, conditions or representations (or written)
regarding any matter relevant hereto.
          (h) Attorney Fees. The prevailing party in any dispute or controversy
under or in connection with this Agreement shall be entitled to reimbursement
from the non-prevailing party for all costs and reasonable legal fees incurred
by such prevailing party.
          (i) Survival. Sections 1 and 4 through 11 of this Agreement shall
survive the termination of this Agreement.
          (j) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS OF NEVADA OR ANY OTHER JURISDICTION, AND, WHERE
APPLICABLE, THE LAWS OF THE UNITED STATES.
          (k) Amendments. This Agreement may not be amended or modified at any
time except by a written instrument approved by the Board and executed by the
Company and Employee.
          (l) Employee Acknowledgement. Employee acknowledges that Employee has
read and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representatives or promises made by the Company other
than those contained in writing herein, and has entered into this Agreement
freely based on Employee’s own judgment.

18



--------------------------------------------------------------------------------



 



          (m) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument. Any counterpart of this Agreement
that has attached to it separate signature pages which together contain the
signature of all parties hereto shall for all purposes be deemed a fully
executed original. Facsimile signatures shall constitute original signatures.
[SIGNATURE PAGE FOLLOWS]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date and year first above written.

            COMPANY:

CRUSADER ENERGY GROUP INC.
      By:   /s/ ROBERT J. RAYMOND         Robert J. Raymond,        Chairman of
the Board        EMPLOYEE:
      /s/ DAVID D. LE NORMAN       David D. Le Norman           

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE AND SEPARATION AGREEMENT
     THIS RELEASE AND SEPARATION AGREEMENT (the “Release Agreement”) made and
entered into effective ___, by and between Crusader Energy Group Inc., a Nevada
corporation (the “Company”) and David D. Le Norman (“Employee”).
W I T N E S S E T H:
     WHEREAS, Employee has been employed by the Company pursuant to the terms of
an Employment Agreement signed and dated                      (the “Employment
Agreement”); and
     WHEREAS, the Company has decided to terminate Employee’s employment without
Cause (other than by reason of Employee’s death or Disability or a Non-Renewal
by Employee) or Employee has decided to resign for Good Reason or Employee’s
employment is terminated due to Non-Renewal election by the Company;
     WHEREAS, as provided in Sections 5 and 6(f) of the Employment Agreement, in
exchange for a release, the parties have agreed that the Company will provide
Employee with the severance benefits described in Sections 5(c)(v) and 5(c)(vi)
of the Employment Agreement; and
     WHEREAS, in consideration of the mutual promises contained herein, the
parties hereto are willing to enter into this agreement upon the terms and
conditions herein set forth.
     NOW, THEREFORE, in consideration of the premises, the terms and provisions
set forth herein, the mutual benefits to be gained by the performance thereof
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Separation and Resignation from Officer Positions.
     Effective as of the close of business on                     , ___,
Employee will separate his service as an employee of the Company (the
“Separation Date”). Employee agrees to resign any and all director, officer, or
other positions he holds with the Company or any of its affiliates and/or
subsidiaries.
     2. Special Compensation for Waiver and Release.
     Waiver and Release. Employee shall have up to twenty-one (21) calendar days
to consider whether to sign and return this Release Agreement to the Company by
first class mail, by hand delivery or by scanned document sent via facsimile or
electronic mail. In consideration for Employee’s execution of and compliance
with this agreement, including but not limited to the execution of the Waiver
and Release attached hereto as Attachment “I”, the Company shall provide
Employee severance benefits as set forth in Sections 5(c)(v) and 5(c)(vi) of the

1



--------------------------------------------------------------------------------



 



David D. Le Norman
Separation Agreement
Employment Agreement. The value of such severance is in excess of what Employee
is otherwise entitled to. This consideration is provided subject to the binding
execution by Employee (without revocation) of the Waiver and Release. No payment
shall be made or other benefit described hereunder provided until the expiration
of the seven-day revocation period described in the Waiver and Release following
employee’s signing of the Waiver and Release (the “Effective Waiver Date”).
     3. Restrictive Covenants. As a material inducement to the Company to enter
into the Release, Employee agrees that the covenants set forth in Sections 7
through 9 of the Employment Agreement remain in full force and effect in
accordance with their terms.
     4. Amendment of Agreement. This Release Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto.
     5. Waiver. No term or condition of this Release Agreement shall be deemed
to have been waived, nor shall there be an estoppel against the enforcement of
any provision of this agreement, except by written instrument of the party
charged with such waiver or estoppel.
     6. Notices. All notices or communications hereunder shall be made in
accordance with Section 11 (b) of the Employment Agreement.
     7. Severability. If any provision of this Release Agreement is held to be
invalid, illegal or unenforceable, in whole or part, such invalidity will not
affect any otherwise valid provision, and all other valid provisions will remain
in full force and effect.
     8. Counterparts. This Release may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.
     9. Titles. The titles and headings preceding the text of the sections and
subsections of this Release Agreement have been inserted solely for convenience
of reference and do not constitute a part of this agreement or affect its
meaning, interpretation or effect.
     10. Drafting. The agreements between Employee and Company contained herein
shall not be construed in favor of or against the other party but shall be
construed as if all parties prepared this agreement.
     11. Release Not To Be Used As Evidence. This Release Agreement shall not be
admissible as evidence in any proceeding except one in which a party to this
release agreement seeks to enforce release this agreement or alleges this
Release Agreement has been breached, or one in which a court or administrative
agency of competent jurisdiction orders Employee or the Company to produce this
release agreement
     12. Governing Law.
     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEVADA, UNITED STATES OF AMERICA, WITHOUT REGARD TO
CONFLICT OF LAW PROVISIONS THEREOF.

2



--------------------------------------------------------------------------------



 



David D. Le Norman
Separation Agreement
     13. Entire Agreement. The Employment Agreement and the Release Agreement,
together with Attachment I hereto constitute the entire agreement of the parties
with respect to the subject matter hereof.
     14. 409A Compliance. The parties acknowledge that all payments and benefits
provided under this release Agreement are intended to meet the requirements and
restrictions of the nonqualified deferred compensation rules contained in
Section 409A of the Internal Revenue Code of 1986, as amended (to the extent
applicable thereto).
     IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of the
date and year first above written.

            COMPANY:

CRUSADER ENERGY GROUP INC.
      By:                 EMPLOYEE
            David D. Le Norman           

3



--------------------------------------------------------------------------------



 



Attachment “I”
CRUSADER ENERGY GROUP INC.
Waiver And Release
     Crusader Energy Group Inc. has offered to pay me certain severance benefits
(the “Benefits”) under the Release and Separation Agreement, dated as of
                     (the “Release Agreement”), which Release Agreement includes
benefits to which I am not otherwise entitled. These Benefits were offered to me
in exchange for my agreement, among other things, to waive all of my claims
against and release Crusader Energy Group Inc. and its predecessors, successors
and assigns (collectively referred to as the “Company”), all of the affiliates
(including parents and subsidiaries) of the Company (collectively referred to as
the “Affiliates”) and the Company’s and Affiliates’ directors and officers,
employees and agents, insurers, employee benefit plans and the fiduciaries and
agents of said plans (collectively, with the Company and Affiliates, referred to
as the “Corporate Group”) from any and all claims, demands, actions, liabilities
and damages arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates; provided, however, that this
Waiver and Release shall not apply to any claim or cause of action to enforce or
interpret any provision contained in the Release Agreement that may arise after
the date this Waiver and Release is executed. I have read this Waiver and
Release and the Release Agreement. I choose to accept this offer.
     I understand that signing this Waiver and Release is an important legal
act. I acknowledge that the Company has advised me in writing to consult an
attorney before signing this Waiver and Release. I understand that, in order to
be eligible for Benefits, I must sign and return to Crusader Energy Group Inc.
this Waiver and Release before 5 p.m. on                     . I acknowledge
that I have been given sufficient time to consider whether to sign the Release
Agreement and whether to execute this Waiver and Release.
     In exchange for the payment to me of Benefits, which are in addition to any
remuneration or benefits to which I am already entitled, I, among other things,
(1) agree not to sue in any local, state and/or federal court regarding or
relating in any way to my employment with or separation from the Company or the
Affiliates, and (2) knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to my
employment with or separation from the Company or the Affiliates.1 This Waiver
and Release includes, but is not limited to, claims and causes of action under:
Title VII of the Civil Rights Act of 1964, as amended (“Title VII”); the Age
Discrimination in Employment Act of 1967, as amended,
 

1   Nothing in this Waiver and Release or the Release Agreement should be
construed as a waiver of my rights vested under the terms of employee benefit
plans sponsored by the Company or the Affiliates or with respect to such rights
or claims as may arise after the date this Waiver and Release is executed or to
amounts owed to me pursuant to the terms of my Employment Agreement with the
Company. Additionally, I am not waiving any rights that I may have under the
Family and Medical Leave Act of 1993 or the Fair Labor Standards Act.
Furthermore, although I waive all rights to recovery of any compensation or
benefits that I might be entitled to as a result of filing charges or claims
with the Equal Employment Opportunity Commission and the National Labor
Relations Board, I am not giving up any right that I may have to file charges or
claims with these governmental agencies. Finally, I am not waiving any rights
that cannot by law be released by private agreement.

 



--------------------------------------------------------------------------------



 



including the Older Workers Benefit Protection Act of 1990 (“ADEA”); the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990 (“ADA”); the Energy Reorganization Act, as amended, 42
U.S.C. ss 5851; the Workers Adjustment and Retraining Notification Act of 1988;
the Pregnancy Discrimination Act of 1978; the Employee Retirement Income
Security Act of 1974, as amended; the Occupational Safety and Health Act; claims
in connection with workers’ compensation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law. Further, I expressly represent that
no promise or agreement which is not expressed in the Release Agreement has been
made to me in executing this Waiver and Release, and that I am relying on my own
judgment in executing this Waiver and Release, and that I am not relying on any
statement or representation of the Company, any of the Affiliates or any other
member of the Corporate Group or any of their agents. I agree that this Waiver
and Release is valid, fair, adequate and reasonable, is with my full knowledge
and consent, was not procured through fraud, duress or mistake and has not had
the effect of misleading, misinforming or failing to inform me.
     I acknowledge that payment of Benefits to me by the Company is not an
admission by the Company or any other member of the Corporate Group that they
engaged in any wrongful or unlawful act or that the Company or any member of the
Corporate Group violated any federal or state law or regulation.
     Should any of the provisions set forth in this Waiver and Release be
determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Waiver and Release. I acknowledge
that this Waiver and Release and the Release Agreement set forth the entire
understanding and agreement between me and the Company or any other member of
the Corporate Group concerning the subject matter of this Waiver and Release and
supersede any prior or contemporaneous oral and/or written agreements or
representations, if any, between me and the Company or any other member of the
Corporate Group. I understand that for a period of 7 calendar days following the
date that I sign this Waiver and Release, I may revoke my acceptance of the
offer, provided that my written statement of revocation is received on or before
that seventh day by Crusader Energy Group Inc., in which case the Waiver and
Release will not become effective. In the event I revoke my acceptance of this
offer, the Company shall have no obligation to provide me Benefits. I understand
that failure to revoke my acceptance of the offer within 7 calendar days from
the date I sign this Waiver and Release will result in this Waiver and Release
being permanent and irrevocable.
     I acknowledge that I have read this Waiver and Release, have had an
opportunity to ask questions and have it explained to me and that I understand
that this Waiver and Release will have the effect of knowingly and voluntarily
waiving any action I might pursue, including breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin, or disability and any other claims arising prior to the date of this
Waiver and Release. By execution of this document, I do not waive or release or
otherwise relinquish any legal rights I may have which are attributable to or
arise out of acts, omissions, or events of the Company or any other member of
the Corporate Group which occur after the date of the execution of this Waiver
and Release.

2



--------------------------------------------------------------------------------



 



           
David D. Le Norman
   
 
         
Employee’s Signature Date
   

3